  Case 4:19-cv-01460 Document 412 Filed on 10/05/20 in TXSD Page 1 of 5




            IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION



IN RE: INTERCONTINTAL               §             Lead Case No.: 4:19-cv-01460
TERMINALS COMPANY LLC               §
DEER PARK FIRE LITIGATION           §     Motion Relates To Consolidated Cases:
                                    §                  Case No.: 4:20-cv-01387
                                    §                  Case No.: 4:20-cv-01863
                                    §                  Case No.: 4:20-cv-01867
                                    §                  Case No.: 4:20-cv-01930



  NOTICE OF ERRATA TO OPA PLAINTIFFS’ OPPOSITION TO DEFENDANT
INTERCONTINENTAL TERMINALS COMPANY LLC’S MOTION FOR SUMMARY
    JUDGMENT REGARDING CLAIMS UNDER THE OIL POLLUTION ACT
     Case 4:19-cv-01460 Document 412 Filed on 10/05/20 in TXSD Page 2 of 5




       Plaintiffs Texas Aromatics LP (“Texas Aromatics”) (Case No. 20-1387), Gunvor USA

LLC (“Gunvor”) (Case No. 20-1867), Rio Energy International Inc. (“Rio”) (Case No. 20-1863),

Castleton Commodities Merchant Trading L.P., and Castleton Commodities Merchant Asia Co.

Ptd. Ltd. (together, “Castleton”) (Case No. 20-1930) (collectively, “OPA Plaintiffs”) file this

notice of errata to their opposition (Dkt. 410) to Defendant Intercontinental Terminals Company

LLC’s (“ITC”) motion for summary judgment (Dkt. 395) on claims brought under the Oil

Pollution Act (“OPA”).

       Two tanks in the tank farm contained hazardous substances: xylene (tank 80-5) and

toluene (tank 80-13). OPA Plaintiffs have corrected three sentences below to clarify that the

xylene tank (80-5) is the only tank containing a hazardous substance that collapsed. The toluene

tank (80-13) did not collapse. See Dkt. 410 (Opposition Brief) at pages 5-7 & footnotes 9-13.

           Location                     Original Sentence               Corrected Sentence

 Page 19-20, last sentence of     In other words, OPA              In other words, OPA

 page 19 continuing to first      Plaintiffs can prove that the    Plaintiffs can prove that the

 sentence of page 20              threatened or actual discharge   threatened or actual discharge

                                  of oil alone from the ITC        of oil alone from the ITC

                                  facility would have caused       facility would have caused

                                  the same HSC shutdown and        the same HSC shutdown and

                                  the same damages,                the same damages,

                                  notwithstanding the collapse     notwithstanding the collapse

                                  of the two tanks containing      of the xylene tank (80-5)

                                  hazardous substances.            containing a hazardous

                                                                   substance.




                                                 1
    Case 4:19-cv-01460 Document 412 Filed on 10/05/20 in TXSD Page 3 of 5




Page 20, first sentence of first   While the OPA Plaintiffs          While the OPA Plaintiffs

full paragraph                     believe that OPA applies to       believe that OPA applies to

                                   the entire mixture as a matter    the entire mixture as a matter

                                   of law, they could                of law, they could

                                   alternatively prove in a jury     alternatively prove in a jury

                                   trial that the shutdown of the    trial that the shutdown of the

                                   HSC occurred based on the         HSC occurred based on the

                                   threatened or actual discharge    threatened or actual discharge

                                   of oil from the destroyed         of oil from the destroyed

                                   tanks containing petroleum        tanks containing petroleum

                                   products, and would have          products, and would have

                                   occurred even if the two tanks occurred even if the xylene

                                   with hazardous substances         tank (80-5) with a hazardous

                                   remained intact.                  substance remained intact.

Page 20, footnote 24               At the time the fire began,       At the time the fire began,

                                   and before the destruction of     and before the destruction of

                                   the two tanks (80-5 and 80-       the xylene tank (80-5)

                                   13) containing hazardous          containing a hazardous

                                   substances, there was a           substance, there was a

                                   substantial threat of discharge   substantial threat of discharge

                                   of millions of gallons of         of millions of gallons of

                                   naphtha into the HSC.             naphtha into the HSC.




                                                  2
Case 4:19-cv-01460 Document 412 Filed on 10/05/20 in TXSD Page 4 of 5




 DATED: October 5, 2020

                              Respectfully submitted,

                              EVERSHEDS SUTHERLAND (US) LLP


                              By:
                                        Ian S. Shelton
                                        Fed. ID No. 3528486
                                        600 Congress Avenue, Suite 2000
                                        Austin, Texas 78701
                                        Telephone: (512) 721-2714
                                        Fax: (512) 721-2656
                                        ianshelton@eversheds-sutherland.com

                                        David A. Baay
                                        Fed. ID No. 598715
                                        Kimberly L. Daily
                                        Fed. ID No. 2866876
                                        1001 Fannin, Suite 3700
                                        Houston, Texas 77002
                                        Telephone: (713) 470-6100
                                        Fax: (713) 654-1301
                                        davidbaay@eversheds-sutherland.com
                                        kimdaily@eversheds-sutherland.com




                                    3
    Case 4:19-cv-01460 Document 412 Filed on 10/05/20 in TXSD Page 5 of 5




                               CERTIFICATE OF SERVICE

       I certify that I served the foregoing document on all parties via the CM/ECF system on

October 5, 2020.




DATED: October 5, 2020
                                               Ian S. Shelton




                                               4
